CONTINUATION SHEET

Item 12 (cont.)
	Applicant alleges that JP’288 fails to disclose or suggest the thermal spraying a feedstock powder into the flame of 1600oC or higher.  The Examiner agrees with Applicant’s argument that the melting point of 1600-1800oC as disclosed in paragraph 0039 of JP’288 refers to a melting process, not thermal spraying.  However, the Examiner disagrees with Applicant’s allegation that the JP’288 fails to disclose or suggest the flame temperature of the thermal spraying that is disclosed in paragraph 0040.  Thermal spray or flame spray coating is a process of using heat to melt and spray the melted coating material onto a substrate.  Here, JP’288 discloses in paragraph 0039 that the temperature that would require to melt the raw powder is 1600oC-1800oC.  Therefore, in the next paragraph (i.e. paragraph 0040) when flame spraying is disclosed, the PHOSITA would understand that flame temperature would have necessarily been at least 1600oC.   Thus, contrary to Applicant’s allegation, JP’288 does suggest thermal spraying the raw powder into the flame of at least 1600oC.  

Information Disclosure Statement
	The IDS filed December 3, 2020 and December 11, 2020 have been considered and made of record.  The prior art references cited in these IDS teach crystalline glass composition comprising silica and alumina within or close to the ranges as claimed; however, the Li2O proportion in the composition is well below the claimed range.

Point of Contact:
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



January 26, 2021